By Judge Alfred D. Swersky
The Court took under advisement the questions of the amount and allocation of sanctions to be imposed pursuant to § 8.01-271.1 for the filing of meritless cross-claims and a third-party claim.
The Court finds that no reasonable inquiry was made prior to the filing of the thirteen count cross-claim, including alleged causes of action for civil conspiracy, misappropriation of trade secrets, anti-trust violations, and tortious interference with contract.
Previous counsel’s explanation is without merit, and in view of his representations made to the Court during the arguments on summary judgment that there were material facts in dispute, the Court finds sanctions are called for against both Defendant and previous counsel.
Plaintiff claims that attorneys’ fees in the amount of $102,780 were incurred in defense of these claims. However, the factual basis of this assertion is uncertain and speculative. The Court finds the sum of $25,000 to be a reasonable amount for purposes of § 8.01-271.1. See, In re Kunstler, 914 F.2d 505 (4th Cir. 1990).
Since the Defendant had sought to have action taken against Plaintiff, Defendant and previous counsel will share payment of this sanction equally.